IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-65,443-02


EX PARTE CARROLL JOE PARR





ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
AND MOTION FOR STAY OF EXECUTION
FROM CAUSE NO. 2003-270-C2B IN THE 54TH JUDICIAL DISTRICT COURT
McLENNAN COUNTY


Per Curiam. 

O R D E R


	This is a subsequent application for a writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071, § 5.
	In May 2004, a jury found applicant guilty of the offense of capital murder.  The jury
answered the special issues submitted pursuant to Texas Code of Criminal Procedure Article
37.071, and the trial court, accordingly, set applicant's punishment at death.  This Court
affirmed applicant's conviction and sentence on direct appeal.  Parr v. State, No. AP-74,973
(Tex. Crim. App. June 7, 2006)(not designated for publication).  
	Applicant filed his initial post-conviction application for writ of habeas corpus in the
convicting court on November 22, 2005.  This Court denied applicant relief.  Ex parte Parr,
No. WR-65,443-01 (Tex. Crim. App. Oct. 11, 2006)(not designated for publication). 
Applicant filed this his first subsequent writ application in the trial court on April 29, 2013.
	In his application, applicant asserts that newly discovered or newly available evidence
shows that he is actually innocent of the crime for which he has been convicted.  Specifically,
applicant asserts that a key witness for the State, who first came forward in May of  2012,
said he lied about several pertinent facts at trial.  However, after reviewing the application,
this Court has determined that applicant has failed to make a prima facie case of actual
innocence.  Therefore, he has failed to meet the dictates of Article 11.071, § 5.  Accordingly,
we dismiss the application as an abuse of the writ without considering the merits of the claim. 
Applicant's motion to stay his execution is denied.
	IT IS SO ORDERED THIS THE 3RD DAY OF MAY, 2013.
Do Not Publish